Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-22 are pending and are being examined in this application.

Reopened Prosecution
In view of the Appeal Brief filed on February 15, 2022, PROSECUTION IS HEREBY REOPENED.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-22 are rejected under 35 U.S.C. 103 as being unpatentable over Vandiver et al. (US Pub. 20190179930) in view of Fang (US Pub. 20150269185) further in view of Carman et al. (US Pub. 20180246923).
Referring to claim 1, Vandiver discloses a method comprising: 
receiving, by a common log node and from a processing node [fig. 1; par. 13; note the distributed nature of the database system, where processing nodes process transactions locally and also commit the transactions to a global shared storage], a request to perform a modify operation on a record of a page of a database... [par. 41; a request associated with a transaction to modify a data object is received]; 
comparing, by the common log node, the version number to a latest validated version number of the page [pars. 26 and 41; the transaction is validated by comparing a local version of the object to a global version of the object using version numbers]; and
...after determining that the lock has been assigned to the processing node and the version number is equivalent to the latest validated version number, transmitting, by the common log node, an indication that the modify operation has been validated [pars. 26 and 41; after locking the global version of the object and determining that the local version of the object matches the global version of the object, the transaction is indicated as being successfully validated].
Vandiver does not appear to explicitly disclose wherein the request comprises: an identifier of the page, a version number indicating which version of the page was used when generating the modify operation, and an identifier of a transaction corresponding to the modify operation; determining, by the common log node, whether a lock corresponding to the page has been assigned; and after determining that the lock has been assigned, determining, by the common log node, whether the lock is assigned to the processing node.
However, Fang discloses wherein the request comprises: an identifier of the page, a version number indicating which version of the page was used when generating the modify operation, and an identifier of a transaction corresponding to the modify operation [pars. 27, 42, and 47; a participant node receives a write operation request from a coordinator node; the request carries an object ID, a version number of the object, and a transaction ID].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction processing taught by Vandivar so that the request includes the metadata taught by Fang. The motivation for doing so would have been to decrease information exchange between nodes, thereby reducing the logs that need to be recorded [Fang, par. 56].
Vandiver and Fang do not appear to explicitly disclose determining, by the common log node, whether a lock corresponding to the page has been assigned; and after determining that the lock has been assigned, determining, by the common log node, whether the lock is assigned to the processing node.
However, Carman discloses determining, by the common log node, whether a lock corresponding to the page has been assigned; and after determining that the lock has been assigned, determining, by the common log node, whether the lock is assigned to the processing node [figs. 1 and 5; pars. 18, 20, 22, 26, and 27; when processing a transaction, a transaction manager sends a lock request to a data node and receives a lock request queue; the lock request queue is used to determine whether the lock is acquired by the transaction manager (e.g., for transaction A) or by another transaction manager (if any)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction processing taught by the combination of Vandiver and Fang so that locks are acquired via lock requests as taught by Carman. The motivation for doing so would have been to enable coordination between contending transactions [Carman, par. 18].
Referring to claim 2, Carman discloses adding, by the common log node, the identifier of the transaction to a transaction list corresponding to the lock [figs. 4 and 7; the lock request queue comprises a list of lock requests including the lock request, and the lock request includes the transaction ID].
Referring to claim 3, Carman discloses wherein the lock comprises: the identifier of the page; the transaction list; and an indication of the processing node [figs. 4 and 7; the lock request includes a key id, which includes a key state; the key state includes the lock request queue, which includes the list of lock requests (e.g., L1, L2, or L3) and identifies the transaction manager (e.g., M1, M2, or M3)].
Referring to claim 4, Carman discloses receiving, by the common log node and from the processing node, an indication that the transaction has been committed; removing, by the common log node, the transaction from the transaction list; determining, by the common log node, whether the transaction list is empty; and after determining that the transaction list is empty, releasing, by the common log node, the lock [figs. 1 and 5; pars. 18, 20, 22, 26, and 27; once the transaction is committed, the lock request is removed from the lock request queue; then, the lock is acquired by one or more other transaction managers until the lock request queue is empty, upon which it is implied that the lock would be released; see also par. 54 of Fang, disclosing releasing resources].
Referring to claim 6, Vandiver and Fang disclose receiving, by the common log node and from the processing node, a second request to perform a second modify operation on a record of a second page of the database, wherein the second request comprises a version number of the second page indicating which version of the page was used when generating the second modify operation; comparing, by the common log node, the version number of the second page to a latest validated version number of the second page [see the rejection for claim 1]; and after determining that the version number of the second page is different from the latest validated version number of the second page, transmitting, by the common log node and to the processing node, an indication that the second modify operation has failed validation [Vandiver: pars. 26 and 40; after determining that the local version of the object does not match the global version of the object, the transaction is indicated as failing validation].
Referring to claim 7, Vandiver and Carman disclose receiving, by the common log node and from a second processing node, a request to perform a second modify operation on the record of the page; determining, by the common log node, that the lock corresponding to the page has been assigned to the processing node [see the rejection for claim 1]; and after determining that the lock has been assigned to the processing node, transmitting, by the common log node and to the second processing node, an indication that the second modify operation has failed validation [Vandiver: pars. 26, 40, and 41; after locking the global version of the object, the transaction is indicated as failing validation if the local version of the object does not match the global version of the object].
Referring to claim 8, Vandiver discloses transmitting, by the common log node, to a storage node, and based on the request to perform the modify operation, an update to the record of the page [pars. 26 and 41; the transaction is committed to the global shared storage].
Referring to claim 9, Vandiver discloses a method comprising: 
receiving, by a common log node and from a processing node [fig. 1; par. 13; note the distributed nature of the database system, where processing nodes process transactions locally and also commit the transactions to a global shared storage], a request to perform an operation on a record of a page of a database... [par. 41; a request associated with a transaction to modify a data object is received];
after determining that the lock has been assigned to the processing node, comparing the version number to a latest validated version number of the page [pars. 26 and 41; after locking the global version of the object, the local version of the object is compared to the global version of the object using version numbers]; and 
after determining that the version number is different from the latest validated version number, transmitting an indication that the operation has failed validation [pars. 26 and 41; after determining that the local version of the object matches the global version of the object, the transaction is indicated as being successfully validated].
Vandiver does not appear to explicitly disclose wherein the request comprises: an identifier of the page, a version number indicating which version of the page was used when generating the modify operation, and an identifier of a transaction corresponding to the modify operation; determining, by the common log node, whether a lock corresponding to the page has been assigned to the processing node.
However, Fang discloses wherein the request comprises: an identifier of the page, a version number indicating which version of the page was used when generating the modify operation, and an identifier of a transaction corresponding to the modify operation [pars. 27, 42, and 47; a participant node receives a write operation request from a coordinator node; the request carries an object ID, a version number of the object, and a transaction ID].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction processing taught by Vandivar so that the request includes the metadata taught by Fang. The motivation for doing so would have been to decrease information exchange between nodes, thereby reducing the logs that need to be recorded [Fang, par. 56].
Vandiver and Fang do not appear to explicitly disclose determining, by the common log node, whether a lock corresponding to the page has been assigned to the processing node.
However, Carman discloses determining, by the common log node, whether a lock corresponding to the page has been assigned to the processing node [figs. 1 and 5; pars. 18, 20, 22, 26, and 27; when processing a transaction, a transaction manager sends a lock request to a data node and receives a lock request queue; the lock request queue is used to determine whether the lock is acquired by the transaction manager (e.g., for transaction A) or by another transaction manager (if any)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction processing taught by the combination of Vandiver and Fang so that locks are acquired via lock requests as taught by Carman. The motivation for doing so would have been to enable coordination between contending transactions [Carman, par. 18].
Referring to claim 10, Vandiver discloses receiving, by the common log node and from the processing node, an instruction to reverse the transaction [par. 14 if the processing node aborts the transaction, the transaction is rolled back].
Referring to claim 11, Carman and Vandiver disclose determining a plurality of locks corresponding to the transaction; determining a plurality of page numbers corresponding to the plurality of locks; and for each page number of the plurality of page numbers, reversing page updates corresponding to the transaction [Carman: par. 20; note keys and sibling keys associated with the transaction; Vandiver: par. 14 if the processing node aborts the transaction, the transaction is rolled back].
Referring to claim 12, Vandiver discloses a method comprising: 
receiving, by a common log node and from a processing node [fig. 1; par. 13; note the distributed nature of the database system, where processing nodes process transactions locally and also commit the transactions to a global shared storage], a request to perform a modify operation on a record of a page of a database... [par. 41; a request associated with a transaction to modify a data object is received];
comparing, by the common log node, the version number to a latest validated version number of the page [pars. 26 and 41; the transaction is validated by comparing a local version of the object to a global version of the object using version numbers]; and 
after determining that the version number is equivalent to the latest validated version number, transmitting, by the common log node and to the processing node, an indication that the modify operation has been validated [pars. 26 and 41; after determining that the local version of the object matches the global version of the object, the transaction is indicated as being successfully validated].
Vandiver does not appear to explicitly disclose wherein the request comprises: an identifier of the page, a version number indicating which version of the page was used when generating the modify operation, and an identifier of a transaction corresponding to the modify operation; determining, by the common log node, whether a lock corresponding to the page has been assigned; and creating, by the common log node, the lock corresponding to the page.
However, Fang discloses wherein the request comprises: an identifier of the page, a version number indicating which version of the page was used when generating the modify operation, and an identifier of a transaction corresponding to the modify operation [pars. 27, 42, and 47; a participant node receives a write operation request from a coordinator node; the request carries an object ID, a version number of the object, and a transaction ID].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction processing taught by Vandivar so that the request includes the metadata taught by Fang. The motivation for doing so would have been to decrease information exchange between nodes, thereby reducing the logs that need to be recorded [Fang, par. 56].
Vandiver and Fang do not appear to explicitly disclose determining, by the common log node, whether a lock corresponding to the page has been assigned; and creating, by the common log node, the lock corresponding to the page.
However, Carman discloses determining, by the common log node, whether a lock corresponding to the page has been assigned [figs. 1 and 5; pars. 18, 20, 22, 26, and 27; when processing a transaction, a transaction manager sends a lock request to a data node and receives a lock request queue; the lock request queue is used to determine whether the lock is acquired by the transaction manager (e.g., for transaction A) or by another transaction manager (if any)]; and creating, by the common log node, the lock corresponding to the page [figs. 4 and 7; par. 22; the lock request is added to the lock request queue].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction processing taught by the combination of Vandiver and Fang so that locks are acquired via lock requests as taught by Carman. The motivation for doing so would have been to enable coordination between contending transactions [Carman, par. 18].
Referring to claim 13, Vandiver discloses transmitting, to a storage node and based on the request to perform the modify operation, an update to the record of the page [pars. 26 and 41; the transaction is committed to the global shared storage].
Referring to claim 14, Fang discloses wherein the request to perform the modify operation on the record of the page of the database comprises the update to the record of the page [par. 47; the request may also carry to-be-written data].
Referring to claim 15, Vandiver discloses receiving, from the processing node, a request for a second page of the database; determining a latest validated version number of the second page; retrieving data corresponding to the latest validated version number of the second page; and transmitting, to the processing node, the data [par. 9; note read request].
Referring to claim 16, Vandiver and Fang disclose receiving, by the common log node, a second request to perform a second modify operation on a record of a second page of the database, wherein the second request comprises a version number of the second page indicating which version of the second page was used when generating the second modify operation; comparing the version number of the second page to a latest validated version number of the second page [see the rejection for claim 12]; and after determining that the version number of the second page is different from the latest validated version number of the second page, transmitting an indication that the second modify operation has failed validation [Vandiver: pars. 26 and 40; after determining that the local version of the object does not match the global version of the object, the transaction is indicated as failing validation].
Referring to claim 17, Fang and Carman disclose receiving, from a second processing node, a request to perform a second modify operation on the record of the page; determining that the lock corresponding to the page has been assigned to the processing node [see the rejection for claim 12]; and after determining that the lock has been assigned to the processing node, transmitting an indication that the second modify operation has failed validation [Vandiver: pars. 26, 40, and 41; after locking the global version of the object, the transaction is indicated as failing validation if the local version of the object does not match the global version of the object].
Referring to claim 18, Carman discloses adding the identifier of the transaction to a transaction list corresponding to the lock [figs. 4 and 7; the lock request queue comprises a list of lock requests including the lock request, and the lock request includes the transaction ID].
Referring to claim 19, Carman discloses wherein the lock comprises: the identifier of the page; the transaction list; and an indication of the processing node [figs. 4 and 7; the lock request includes a key id, which includes a key state; the key state includes the lock request queue, which includes the list of lock requests (e.g., L1, L2, or L3) and identifies the transaction manager (e.g., M1, M2, or M3)].
Referring to claim 20, Carman discloses receiving an indication that the transaction has been committed; removing the transaction from the transaction list; determining whether the transaction list is empty; and after determining that the transaction list is empty, releasing the lock [figs. 1 and 5; pars. 18, 20, 22, 26, and 27; once the transaction is committed, the lock request is removed from the lock request queue; then, the lock is acquired by one or more other transaction managers until the lock request queue is empty, upon which it is implied that the lock would be released; see also par. 54 of Fang, disclosing releasing resources].
Referring to claim 21, Vandiver discloses a method comprising: 
receiving, by a common log node and from a processing node [fig. 1; par. 13; note the distributed nature of the database system, where processing nodes process transactions locally and also commit the transactions to a global shared storage], a request to perform a modify operation on a record of a page of a database... [par. 41; a request associated with a transaction to modify a data object is received];
comparing, by the common log node, the version number to a latest validated version number of the page [pars. 26 and 41; the transaction is validated by comparing a local version of the object to a global version of the object using version numbers]; and 
after determining that the version number is different from the latest validated version number, transmitting, by the common log node and to the processing node, an indication that the modify operation has failed validation [Vandiver: pars. 26 and 40; after determining that the local version of the object does not match the global version of the object, the transaction is indicated as failing validation].
Vandiver does not appear to explicitly disclose wherein the request comprises: an identifier of the page, a version number indicating which version of the page was used when generating the modify operation, and an identifier of a transaction corresponding to the modify operation; determining, by the common log node, whether a lock corresponding to the page has been assigned; and creating, by the common log node, the lock corresponding to the page; 
However, Fang discloses wherein the request comprises: an identifier of the page, a version number indicating which version of the page was used when generating the modify operation, and an identifier of a transaction corresponding to the modify operation [pars. 27, 42, and 47; a participant node receives a write operation request from a coordinator node; the request carries an object ID, a version number of the object, and a transaction ID].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction processing taught by Vandivar so that the request includes the metadata taught by Fang. The motivation for doing so would have been to decrease information exchange between nodes, thereby reducing the logs that need to be recorded [Fang, par. 56].
Vandiver and Fang do not appear to explicitly disclose determining, by the common log node, whether a lock corresponding to the page has been assigned; and creating, by the common log node, the lock corresponding to the page.
However, Carman discloses determining, by the common log node, whether a lock corresponding to the page has been assigned [figs. 1 and 5; pars. 18, 20, 22, 26, and 27; when processing a transaction, a transaction manager sends a lock request to a data node and receives a lock request queue; the lock request queue is used to determine whether the lock is acquired by the transaction manager (e.g., for transaction A) or by another transaction manager (if any)]; and creating, by the common log node, the lock corresponding to the page [figs. 4 and 7; par. 22; the lock request is added to the lock request queue].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction processing taught by the combination of Vandiver and Fang so that locks are acquired via lock requests as taught by Carman. The motivation for doing so would have been to enable coordination between contending transactions [Carman, par. 18].
Referring to claim 22, Vandiver discloses a method comprising: 
receiving, by a common log node and from a processing node [fig. 1; par. 13; note the distributed nature of the database system, where processing nodes process transactions and also commit the transactions to a global shared storage], a request to perform a modify operation on a record of a page of a database... [par. 41; a request associated with a transaction to modify a data object is received]; 
...transmitting, by the common log node and to the processing node, an indication that the modify operation has failed validation [pars. 26 and 40; the transaction is indicated as failing validation].
Vandiver does not appear to explicitly disclose wherein the request comprises: an identifier of the page, a version number indicating which version of the page was used when generating the modify operation, and an identifier of a transaction corresponding to the modify operation; determining, by the common log node, whether a lock corresponding to the page has been assigned; and after determining that the lock has been assigned, determining, by the common log node, whether the lock is assigned to the processing node; and that the transmitting is performed after determining that the lock was not assigned to the processing node.
However, Fang discloses wherein the request comprises: an identifier of the page, a version number indicating which version of the page was used when generating the modify operation, and an identifier of a transaction corresponding to the modify operation [pars. 27, 42, and 47; a participant node receives a write operation request from a coordinator node; the request carries an object ID, a version number of the object, and a transaction ID].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction processing taught by Vandivar so that the request includes the metadata taught by Fang. The motivation for doing so would have been to decrease information exchange between nodes, thereby reducing the logs that need to be recorded [Fang, par. 56].
Vandiver and Fang do not appear to explicitly disclose determining, by the common log node, whether a lock corresponding to the page has been assigned; and after determining that the lock has been assigned, determining, by the common log node, whether the lock is assigned to the processing node; and that the transmitting is performed after determining that the lock was not assigned to the processing node.
However, Carman discloses determining, by the common log node, whether a lock corresponding to the page has been assigned; after determining that the lock has been assigned, determining, by the common log node, whether the lock is assigned to the processing node; and that the transmitting is performed after determining that the lock was not assigned to the processing node [figs. 1 and 5; pars. 18, 20, 22, 26, and 27; when processing a transaction, a transaction manager sends a lock request to a data node and receives a lock request queue; the lock request queue is used to determine whether the lock is acquired by the transaction manager (e.g., for transaction A) or by another transaction manager (if any)]; and that the transmitting is performed after determining that the lock was not assigned to the processing node [fig. 4; par. 27; if the lock is not acquired by the transaction manager (e.g., for transaction B), the transaction is indicated as failed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction processing taught by the combination of Vandiver and Fang so that locks are acquired via lock requests as taught by Carman. The motivation for doing so would have been to enable coordination between contending transactions [Carman, par. 18].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vandiver, Fang, and Carman in view of Heemskerk et al. (US Pub. 20170075917).
Referring to claim 5, Fang and Carman do not appear to explicitly disclose wherein the version number comprises an indication of a processing node that previously modified the page.
However, Heemskerk discloses wherein the version number comprises an indication of a processing node that previously modified the page [par. 124; a cluster node identifier and version number together serv to uniquely identify every notification].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction processing taught by the combination of Fang and Carman so that the version number is used together with a cluster node identifier as taught by Heemskerk. The motivation for doing so would have been so that each cluster node can distinguish notifications from different cluster nodes and ensure that the appropriate invalidation actions are performed them [Heemskerk, par. 124].


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157      

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157